DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

In claim 8:  “an area division module”, “a simulation module”, “a historical monitoring information acquisition module”, “an image combining module”, “an image segmentation module”, “a fault diagnosis network generating module”, and “a fault diagnosis module”. 

NOTE:  The present invention is hardware/software implemented per the specification disclosure (US 2021/0020360 A1):


    PNG
    media_image1.png
    271
    970
    media_image1.png
    Greyscale


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

NOTE:  The Federal Circuit has soundly established that generic placeholders for "means", not modified by structure, and defined by function do indeed invoke 112f.  See Richard A. Williamson v. Citrix Online, LLC (Fed. Cir. 2015):
    PNG
    media_image2.png
    350
    1184
    media_image2.png
    Greyscale


 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the full scope of a “computer readable storage medium” includes transitory signals.   The state-of-the-art at the time the invention was made included signals, carrier waves and other wireless communication modalities (e.g., RF, infrared, etc.) as media on which executable code was recorded and from which computers acquired such code.  Thus, the full scope of the claim covers "signals" and their equivalents, which are non-statutory per se. (In re Nuijten).   The examiner suggests clarifying the claim to exclude such non-statutory signal embodiments, such as (but not limited to) by reciting a "non-transitory computer-readable storage medium", or equivalent, consistent with the corresponding original disclosure. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “large number of feature images” at line 5 of claim 1 is a relative term which renders the claim indefinite. The term “large number” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
MPEP 2173.05(b) states:

    PNG
    media_image3.png
    128
    1215
    media_image3.png
    Greyscale

	In this case, the specification uses the exact same terminology as the claims, without providing additional details regard the meaning, scope, and boundary of the term “large number”.   For example, the specification states:

    PNG
    media_image4.png
    275
    1000
    media_image4.png
    Greyscale

MPEP 2173.05(b) further states:

    PNG
    media_image5.png
    110
    1212
    media_image5.png
    Greyscale

	Again, as noted above, the specification is of no assistance in ascertaining the full scope of the claim limitation “large number”. 

MPEP 2173.05(b) further states:

    PNG
    media_image6.png
    152
    1200
    media_image6.png
    Greyscale

	Applicant is invited to provide the above evidence. 

	Independent claim 8 is rejected under the same grounds as reciting the same feature, and the remaining claims are rejected by dependency. 

Claim 1 recites the limitation "segmenting an image sample obtained in step 4)" in line 15.  However, step 4) refer to two distinct types of image samples, and it is not clear which type of image sample is being referred back to.  Specifically, step 4) refers to “each sample in step 3)”, as well as “samples in the underlying training samples obtained in step 2).   Which of these two types of image samples does the limitation, “segmenting an image sample obtained in step 4)", make reference to?  Independent claim 8 recites the same limitation and is rejected on the same grounds.   The remainder of the claims are rejected by dependency. 

Claim 1 recites, “combining the monitoring information to be diagnosed into new images in the same way”, at line 18.  The meaning of “in the same way” is unclear.  In the same way as what?   Independent claim 8 recites the same limitation and is rejected on the same grounds.   The remainder of the claims are rejected by dependency. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duan et al., “Intelligent Localization of Transformer Internal Degradations Combining Deep Convolutional Neural Networks and Image Segmentation”, IEEE Access, SPECIAL SECTION ON ADVANCES IN PROGNOSTICS AND SYSTEM HEALTH MANAGEMENT, VOLUME 7, 2019, pages 62705-62720.  Duan discloses:

Regarding claims 1 and 8, and using claim 1 as an example, an internal thermal fault diagnosis method of an oil-immersed transformer based on deep convolutional neural network and image segmentation (

    PNG
    media_image7.png
    405
    1366
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    316
    796
    media_image8.png
    Greyscale

), comprising the following steps: 

1) dividing an internal area of a transformer, and using a fault area and a normal status as a labels of a deep convolutional neural network (

    PNG
    media_image9.png
    263
    766
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    742
    798
    media_image10.png
    Greyscale

 ); 

2) through lattice Boltzmann simulation, randomly obtaining a large number of feature images of an internal temperature field distribution of the oil-immersed transformer under normal and various fault state modes, and the fault area is used as the label to form an underlying training sample set (


    PNG
    media_image11.png
    415
    802
    media_image11.png
    Greyscale






    PNG
    media_image12.png
    661
    803
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    236
    786
    media_image13.png
    Greyscale

 ); 

3) obtaining historical monitoring information of an infrared camera or a temperature sensor, and forming its corresponding fault diagnosis results into labels according to the division method of step 1)  (

    PNG
    media_image14.png
    309
    782
    media_image14.png
    Greyscale

); 

4) combining all the monitoring information contained in each sample in step 3) into one image, and then extracting the same monitoring information from the samples in the underlying training sample set obtained in step 2) to form a new image (

    PNG
    media_image15.png
    588
    797
    media_image15.png
    Greyscale


 ); 

5) segmenting an image sample obtained in step 4), and then inputting the segmented image into the deep convolutional neural network for training to generate a trained fault diagnosis network (

    PNG
    media_image16.png
    324
    786
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    458
    803
    media_image17.png
    Greyscale

); 

6) combining the monitoring information to be diagnosed into new images in the same way, and entering the new images into the trained fault diagnosis network to obtain a diagnosis result (


    PNG
    media_image18.png
    472
    1166
    media_image18.png
    Greyscale

).

	Regarding claim 8 specifically, the Duan system is computer implemented ( 

    PNG
    media_image19.png
    608
    1210
    media_image19.png
    Greyscale

). 



Regarding claim 2, the internal thermal fault diagnosis method according to claim 1, wherein the method for dividing and labeling the internal area of the transformer in step 1) is: dividing the internal area of the transformer into several parts according to actual monitoring requirement, and then directly assigning labels according to the fault area, if there are multiple fault types, different combinations of fault types and fault areas are used as different labels (

    PNG
    media_image20.png
    816
    1640
    media_image20.png
    Greyscale

).

Regarding claim 3, the internal thermal fault diagnosis method according to claim 1, wherein in step 2), when conducting internal temperature field simulation of the oil-immersed transformer under various fault conditions based on the lattice Boltzmann method, a boundary condition of a fault location is modified to a bounce boundary, and the size of the fault area thereof is a random value less than 10, which is the sum of length and width; a convergence criterion is defined by calculating temperature increment at each step until it is less than a predefined threshold ε: .Math. x .Math. .Math. T  ( x , t ) - T  ( x , t - 1 ) .Math. .Math. T  ( x , t ) .Math. < .Math. wherein T is temperature, x is coordinates of any point in the transformer, and t is iteration step or simulation time (

    PNG
    media_image21.png
    823
    848
    media_image21.png
    Greyscale

).

Regarding claim 4, the internal thermal fault diagnosis method according to claim 1, wherein in step 3), a normal state data set is subtracted from the monitoring information and combined to obtain a feature image of the temperature field distribution (

    PNG
    media_image22.png
    356
    811
    media_image22.png
    Greyscale

).

Regarding claim 5, the internal thermal fault diagnosis method according to claim 1, wherein the method for combining the monitoring information of the infrared camera or the temperature sensor into the image in step 4) is: firstly unifying all the monitoring information into a color map of a specific value range, and then combining all the information of the same sample into a picture ( 

    PNG
    media_image23.png
    719
    818
    media_image23.png
    Greyscale

).

Regarding claim 6, the internal thermal fault diagnosis method according to claim 1, wherein the image segmentation method in step 5) uses LBM to solve a convection-diffusion equation, a particle density is set to φ, which is called a symbolic distance function, and represents a distance between pixels inside and outside an initial contour; since the number of particles in each lattice cannot be negative, the number of particles is modified to φ′=φ-min (φ), the superscript “′” represents an updated value; then a contour after segmentation is a pixel that satisfies φ′=−min (φ), and the calculation steps are as follows: {circle around (1)} initialize the symbol distance function φ, set φ′=φ-min (φ); the diffusion coefficient is set as γ=15, then relax time is τ=(9*γ+2)/4; f.sub.out represents a particle distribution of f.sub.in at the next moment, f.sub.eq is an equilibrium particle distribution, initialize f.sub.out=f.sub.in=f.sub.eq=0; {circle around (2)} mark the k-th type of centroid to be v.sub.k, initialize v.sub.k=0; generally k=1 or 2, that is, the total number of types c=2 (including contour and non-contour areas); {circle around (3)} assume that the image has N pixels in total, i=1, 2, . . . , N, define the block matrix U={u.sub.ki}, and each element u.sub.ki thereof represents the membership degree of the i-th pixel belonging to the k-th type, U is a function of an original image value X and an observed image value Y, which is written as a matrix form U.sub.k.sup.p(x,y), p is the blur index generally set as a constant p=2; a contour image is marked as Y={y.sub.i}, which represents a non-linear change of a distance function J of the original image after taking grayscale, then: J  ( U , V , X ) = .Math. k = 1 c .Math. .Math. i = 1 N .Math. u ki p .Math. .Math. x i - v k .Math. 2 s . t . .Math. k = 1 c .Math. u ki = 1 , 0 ≤ u ki ≤ 1 , ∀ k , i wherein v.sub.k represents the k-th type of centroid, set the initial bias field image be B={β.sub.i}, which is also a function of X and Y, then: U k *  ( x , y ) = 1 .Math. l = 1 c .Math. ( .Math. Y  ( x , y ) - B  ( x , y ) - v k .Math. .Math. Y  ( x , y ) - B  ( x , y ) - v l .Math. ) 2 ( p - 1 ) v k * = ∫ Ω .Math. U k p  ( x , y ) .Math. ( Y  ( x , y ) - B  ( x , y ) ) .Math. d .Math. xdy ∫ Ω .Math. U k p  ( x , y ) .Math. d .Math. x .Math. d .Math. y B *  ( x , y ) = Y  ( x , y ) - .Math. k = 1 c .Math. U k p  ( x , y ) .Math. v k .Math. c k = 1 .Math. U k p  ( x , y ) wherein 1 is a variable used to traverse c and Ω is a solution area; {circle around (4)} calculate a fuzzy external force F:
F=λ(U.sub.1.sup.p(x,y)∥Y(x,y)−B(x,y)−v.sub.1∥.sup.2−U.sub.2.sup.p(x,y)∥Y(x,y)−B(x,y)−v.sub.2∥.sup.2 {circle around (5)} calculate a lattice Boltzmann LBM convection collision process: f o .Math. u .Math. t = f in - f in - f e .Math. q τ + 2 .Math. τ - 1 2 .Math. τ .Math. F wherein f.sub.eq is the product of a level set equation φ′ and LBM lattice constants for each iteration; {circle around (6)} update f.sub.in′=f.sub.out, φ′=φ′+f.sub.in′, and return to step {circle around (3)} and repeat the iterations until the requirement is satisfied (refer to the entire page 62709, and:

    PNG
    media_image24.png
    686
    857
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    366
    887
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    502
    899
    media_image26.png
    Greyscale

).

Regarding claim 7, the internal thermal fault diagnosis method according to claim 1, wherein the convolutional neural network for fault diagnosis in step 5) needs to take into consideration the network depth, network size, number of network layers, and number of parameters according to the monitoring requirement, and the accuracy, simulation time, and loss function of the fault diagnosis is obtained through verification; a suitable convolutional neural network is adopted to modify the number of labels to the total number of network outputs for training verification and fault diagnosis (refer to section V).

Regarding claims 9-15, wherein the computer storage medium stores a computer program executable by a processor, and the computer program executes steps of the internal thermal fault diagnosis method according to claims 1-7 respectively (

    PNG
    media_image27.png
    444
    816
    media_image27.png
    Greyscale

). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665